Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments with respect to the 112 (a) rejection overcome the 112 (a) rejection. Therefore the examiner has withdrawn the 112 (a) rejection.
Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive. The examiner has addressed the pending amendment in the rejection below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: engagement member in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5, 12-14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication No. 20150101126 issued to Reiners in view of U.S. Patent No. 5448790 issued to Saro.

Regarding claim 1,
Reiners discloses a patient positioning system, (Reiners: [0015] See also FIGS 17 and 18) comprising: an inflatable patient support device; (Reiners: FIG. 17 (102)) and a positioning apparatus including: a wedge-shaped body comprising a front end and a back wall opposite the front end, the wedge-shaped body (Reiners: See annotated figure below) configured to be placed under the support device to support a patient in a desired position; (Reiners: FIG. 17 (100, 22) wherein the examiner interprets (22) to be wedge-shaped ) and a tail comprising an elongated piece of material extending from the front end of the wedge-shaped body, wherein a length of the tail is greater than a width of the inflatable patient support device. (Reiners: see annotated figure below and [0066] “The turning pad (100) and the inflatable positioning pad (102) are made of a fabric material that is semi-permeable to air” in addition the tail extends from the front end of the wedge shaped body as seen in FIG. 6 as well as FIG. 17 with the length of the tail in FIG. 17 being greater than a width of the inflatable patient support device, wherein the examiner notes in the annotated figure below that when wedge (22) is deflated it would otherwise act as an extension of the tail. Lastly it would appear that the bottom sheet extends underneath the wedge (22) as wail which has been interpreted as the tail in the annotated figure below. Thus from the annotated figure below it is clear that the tail has a greater length than the width of (102).)
Additionally, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.


    PNG
    media_image1.png
    576
    682
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    389
    646
    media_image2.png
    Greyscale


Reiners discloses a handle (Reiners: FIG. 5 (30)) …
a handle extending from the back wall of the wedge-shaped body; coupled to the wedge-shaped body and configured to assist with positioning the positioning apparatus relative to the patient.
However, Saro discloses a handle extending from the back wall of the wedge-shaped body; coupled to the wedge-shaped body and configured to assist with positioning the positioning apparatus relative to the patient. (Saro: FIG. 7 (61) see also col. 6 lines 52-68 and col. 7 lines 1-2, when the strap is folded it creates a handle for a user to grasp along with a loop which would extend from the backwall of the wedge-shape body coupled to the wedge-shaped body) 
In view of Reiners and Saro it would have been obvious for one having ordinary skill in the art to incorporate the use of handles in the wedge-shaped body of Saro since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, (i.e. attaching handles by sewing, fasteners, making integral etc.) to the wedge-shaped body with no change in their respective functions, and the combination would have yielded nothing more than facilitate the placement of the wedge-shaped body with a tail onto the supporting surface which would assist with positioning the apparatus relative to the patient.
Furthermore, since it has been held that rearranging parts of an invention involves only routine skill in the art, shifting the position of the handles (or otherwise adding handles) would not have modified the operation of the device of Reiners.  In re Japikse, 86 USPQ 70

Regarding claim 2,
the system of claim 1, wherein the wedge-shaped body comprises a base wall, a ramp surface. (Reiners: See annotated figure in claim 1)


Regarding claim 5,
	The Reiners/Saro combination discloses the system of claim 1, wherein the tail is coupled to the wedge-shaped body along an entire width of the wedge-shaped body. (Reiners: FIG. 8 see annotated figure below)

    PNG
    media_image3.png
    512
    570
    media_image3.png
    Greyscale


Regarding claim 12,
The Reiners/Saro combination discloses the system of claim 1, wherein the inflatable patient support device comprises: a top sheet; and a bottom sheet coupled to the top sheet to define a cavity configured to be inflated, wherein the top sheet forms a top wall of the cavity, and the bottom sheet forms a bottom wall of the cavity. (Reiners: [0064] “The top 

    PNG
    media_image4.png
    367
    705
    media_image4.png
    Greyscale


Regarding claim 13,
The Reiners/Saro combination discloses the system of claim 12, further comprising a port providing fluid communication between the cavity and an exterior4 environment, the port configured for connection to an air output for inflation of the cavity. (Reiners: [0028] 

Regarding claim 14,
	Reiners discloses a method for positioning a patient, comprising: positioning a patient on an inflatable patient support device; inflating the patient support device; (Reiners: FIG. 17, these steps are inherent in Reiners as FIG. 17 requires that the patient be positioned on (102) and then inflated as shown in FIG. 17) and placing a positioning apparatus between the patient support device and a support surface on which the patient support device rests, (Reiners: FIG. 17 the examiner notes that the device of Reiners is performing this feature since FIG. 17 requires the positioning apparatus to be placed in that nature) wherein the positioning apparatus comprises a wedge-shaped body comprising a front end and a back wall opposite the front end, (Reiners: See annotated figure in claim 1…  and a tail extending from the front end of the wedge-shaped body; wherein a length of the tail is greater than a width of the inflatable patient support device; (Reiners: see annotated figure in claim 1 and [0066] “The turning pad (100) and the inflatable positioning pad (102) are made of a fabric material that is semi-permeable to air” in addition the tail extends from the front end of the wedge shaped body as seen in FIG. 6 as well as FIG. 17 with the length of the tail in FIG. 17 being greater than a width of the inflatable patient support device, wherein the examiner notes in the annotated figure in claim 1 that when wedge (22) is deflated it would otherwise act as an extension of the tail. Lastly it would appear that the bottom sheet extends underneath the wedge (22) as wail which has been interpreted as the tail in the annotated figure in claim 1. Thus 
Additionally, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Reiners does not appear to disclose   a handle extending from the back wall,… moving the tail longitudinally relative to the patient until the tail and the wedge-shaped body are aligned with a desired location; and moving the tail laterally relative to the patient, thereby moving the wedge-shaped body underneath the patient to support the patient in a desired position.
However, the examiner notes that there are a variety of ways to position the positioning apparatus between the support device and support surface. Thus although the method isn’t explicitly disclosed, FIG 17 is the end result of the limitation stated above.
It would have been obvious for one having ordinary skill in the art to implement the technique above into Reiners since Reiners discloses all the features in the apparatus and there is nothing preventing Reiners from being used in the same manner as described. Furthermore, one of ordinary skill in the art would have recognized that the technique described above is an improvement in how the device of Reiners is placed and the result would have led to what is shown in FIG. 17 of Reiners the wedge-shaped body underneath the patient to support the patient in a desired position.  
a handle extending from the back wall of the wedge-shaped body; 
However, Saro discloses a handle extending from the back wall of the wedge-shaped body; coupled to the wedge-shaped body and configured to assist with positioning the positioning apparatus relative to the patient. (Saro: FIG. 7 (61) see also col. 6 lines 52-68 and col. 7 lines 1-2, when the strap is folded it creates a handle for a user to grasp along with a loop which would extend from the backwall of the wedge-shape body coupled to the wedge-shaped body) 
In view of Reiners and Saro it would have been obvious for one having ordinary skill in the art to incorporate the use of handles in the wedge-shaped body of Saro since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, (i.e. attaching handles by sewing, fasteners, making integral etc.) to the wedge-shaped body with no change in their respective functions, and the combination would have yielded nothing more than facilitate the placement of the wedge-shaped body with a tail onto the supporting surface which would assist with positioning the apparatus relative to the patient.
Furthermore, since it has been held that rearranging parts of an invention involves only routine skill in the art, shifting the position of the handles (or otherwise adding handles) would not have modified the operation of the device of Reiners.  In re Japikse, 86 USPQ 70

Regarding claim 18,
 Reiners discloses a positioning apparatus, (Reiners: FIG. 17 (100, 22) wherein the examiner interprets (22) to be wedge-shaped ) comprising: a wedge-shaped body having a base wall, a ramp surface, a back wall, and a front end opposite the back wall, (Reiners: See annotated figure in claim 1) wherein the wedge-shaped body is configured to be positioned between a patient support device (Reiners: FIG. 17 (102)) … and a support surface such that the base wall confronts the support surface and the ramp surface confronts a bottom surface of the patient support device; (Reiners: FIG. 17) and a tail including an elongated piece of material extending from the front end, wherein a length of the tail is greater than a width of the patient support device. (Reiners: see annotated figure in claim 1 and [0066] “The turning pad (100) and the inflatable positioning pad (102) are made of a fabric material that is semi-permeable to air” in addition the tail extends from the front end of the wedge shaped body as seen in FIG. 6 as well as FIG. 17 with the length of the tail in FIG. 17 being greater than a width of the inflatable patient support device, wherein the examiner notes in the annotated figure in claim 1 that when wedge (22) is deflated it would otherwise act as an extension of the tail. Lastly it would appear that the bottom sheet extends underneath the wedge (22) as wail which has been interpreted as the tail in the annotated figure in claim 1. Thus from the annotated figure in claim 1 it is clear that the tail has a greater length than the width of (102).)
Additionally, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Reiners discloses a handle (Reiners: FIG. 5 (30)) …
a handle coupled to the wedge-shaped body and extending from the back wall;
However, Saro discloses a handle coupled to the wedge-shaped body and extending from the back wall; (Saro: FIG. 7 (61) see also col. 6 lines 52-68 and col. 7 lines 1-2, when the strap is folded it creates a handle for a user to grasp along with a loop which would extend from the backwall of the wedge-shape body coupled to the wedge-shaped body) 
In view of Reiners and Saro it would have been obvious for one having ordinary skill in the art to incorporate the use of handles in the wedge-shaped body of Saro since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, (i.e. attaching handles by sewing, fasteners, making integral etc.) to the wedge-shaped body with no change in their respective functions, and the combination would have yielded nothing more than facilitate the placement of the wedge-shaped body with a tail onto the supporting surface which would assist with positioning the apparatus relative to the patient.
Furthermore, since it has been held that rearranging parts of an invention involves only routine skill in the art, shifting the position of the handles (or otherwise adding handles) would not have modified the operation of the device of Reiners.  In re Japikse, 86 USPQ 70


    PNG
    media_image1.png
    576
    682
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    389
    646
    media_image2.png
    Greyscale


Regarding claim 19,
The Reiners/Saro combination discloses the apparatus of claim 18, wherein the tail comprises a flat structure of material. (Reiners: FIG. 7 the tail is a flat structure of material)




s 3, 6-7, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiners and Saro in view of U.S. Publication No. 20170065473 issued to Scott.

Regarding claim 3,
Reiners discloses the system of claim 1.
Reiners does not appear to disclose wherein the tail is configured to slide between a bottom surface of the support device and a support surface to position the wedge-shaped body relative to the patient to support the patient in the desired position. 
However, Scott discloses wherein the tail is configured to slide … (Scott: [0054] “The bottom surface 15 will resist movement relative to a mattress or a bed sheet. The top surface 15 will be slippery relative to skin of a patient 100 (or a bedsheet between the inflatable positioner 10 and the skin) to facilitate positioning of the inflatable positioner 10 relative to the patient 100.”)
One of ordinary skill in the art could have implemented the technique of having low friction tail surface on a tail of Scott for the normal tail surface of Reiners in which the result of such a substitution would have been predictable in that the device would have been configured to easily slide between two surfaces which would have resulted in positioning the wedge-shaped body relative to the patient while at the same time prevent relative movement of the support surface underneath the patient. Thus it would have been obvious to one of ordinary skill in the art to substitute the low friction tail surface of Scott with the normal tail surface in order to improve the similar devices.
Regarding claim 6,
	The Reiners/Saro combination discloses the system of claim 1.
wherein the tail is between 0.5 meters and 3 meters in length.
However, Scott discloses wherein the tail is between 0.5 meters and 3 meters in length. (Scott: [0065] “Preferably, the tail portion 1710 has a length of at least 125 mm.”)
Thus it would have been obvious for one having ordinary skill in the art to provide the device of Reiners with a tail measuring between 0.5 meters and 3 meters in length in view of the teachings of Scott, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than a longer tail which would protrude outward from the positioning device allowing a user to grab one end of the tail without reaching under the positioning device, in which one of ordinary skill in the art would have recognized as a predictable result.
	In addition, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 

Regarding claim 7,
The Reiners/Saro combination discloses the system of claim 1.
Reiners does not appear to disclose wherein a portion of the tail is configured to bundle to limit overhang of the tail from the support surface.
wherein a portion of the tail is configured to bundle to limit overhang of the tail from the support surface. (Scott: [0008], wherein an anchor is interpreted as a bundling mechanism for bundling a portion of the tail)
Thus it would have been obvious for one having ordinary skill in the art to provide the device of Reiners with a bundling mechanism in view of the teachings of Scott, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods attaching the anchor with adhesive, hook and loop, fasteners, etc. with no change in their respective functions, and the combination would have yielded nothing more than a tail that is capable of being bundled together in order to prevent overhang in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 16,
The Reiners/Saro combination discloses the method of claim 14.
Reiners does not appear to disclose bundling a portion of the tail to limit overhang of the tail from the support surface.
However Scott discloses bundling a portion of the tail to limit overhang of the tail from the support surface. (Scott: [0008], wherein an anchor is interpreted as a bundling mechanism for bundling a portion of the tail)
Thus it would have been obvious for one having ordinary skill in the art to provide the device of Reiners with a bundling mechanism in view of the teachings of Scott, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods attaching the anchor with adhesive, hook and loop, fasteners, etc. with no change in their respective functions, and the combination would have 

Regarding claim 20,
The Reiners/Saro combination discloses the apparatus of claim 19.
Reiners does not appear to disclose wherein the tail is between 0.5 meters and 3 meters in length. 
However, Scott discloses wherein the tail is between 0.5 meters and 3 meters in length. (Scott: [0065] “Preferably, the tail portion 1710 has a length of at least 125 mm.”)
Thus it would have been obvious for one having ordinary skill in the art to provide the device of Reiners with a tail measuring between 0.5 meters and 3 meters in length in view of the teachings of Scott, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than a longer tail which would protrude outward from the positioning device allowing a user to grab one end of the tail without reaching under the positioning device, in which one of ordinary skill in the art would have recognized as a predictable result.
	In addition, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 


Claims 4, 8-10, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiners and Saro in view of U.S. Publication No. 20150143628 issued to Fowler.

Regarding claim 4,
The Reiners/Saro combination discloses the system of claim 1, and further discloses that the wedge-shaped body is fastened to the fabric (Reiners: [0056] “Support structures (27) are fastened to the inside surface of the fabric material of the air chambers to hold the shape of the inflatable chambers.”) 
Reiners is silent on the limitation wherein the tail is coupled to the wedge-shaped body using at least one of an adhesive or stitching.
However, Fowler discloses wherein the tail is coupled to the wedge-shaped body using at least one of an adhesive or stitching. (Fowler: [0073] “The support 80 may use additional or alternate filling in another embodiment as well, including foam materials, bladders to hold air or other fluids, etc. Additionally, in the embodiment illustrated in FIGS. 1-8, the support 80 is connected to the wedge 50B by a stitched connection 82 at one end.”)
Thus, it would have been recognized by one having ordinary skill in the art that by applying the known technique of stitching taught by Fowler to the device of Reiners would have yielded the predictable results of an improved system, namely, the device of Reiners would have a permanent attachment to the fabric which would prevent loss of any attachments that may be used to connect the wedge-shaped body to the fabric.

claim 8,
	The Reiners/Saro combination discloses the system of claim 1.
Reiners does not appear to disclose wherein the positioning apparatus further comprises an engagement member configured to engage with a surface of at least one of the support device and the support surface to resist slipping of the positioning apparatus relative to the at least one of the support device and a support surface
However, Fowler discloses wherein the positioning apparatus further comprises an engagement member configured to engage with a surface of at least one of the support device and the support surface to resist slipping of the positioning apparatus relative to the at least one of the support device and a support surface (Fowler: FIG. 9 (64) see also [0079] “During this pulling motion, the selective gliding assemblies 60 between the ramp surfaces 52 of the wedges 50A-B and the sheet 20 do not resist movement of the sheet 20, the engagement member 64 on the base wall 51 of the wedge 50A resists movement of the wedge 50A toward the user 74 (i.e., away from the patient 70 and toward the side edge of the bed 12, and the high friction surface 24 of the sheet 20 resists movement of the pad 40 and/or the patient 70 with respect to the sheet 20.”)
Thus it would have been obvious for one having ordinary skill in the art to provide the device of Reiners with an engagement member in view of the teachings of Fowler, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods by attaching a high friction material (via stitching, fasteners, etc.) to the ramped surface of the wedge with no change in their respective functions, and the combination would have yielded nothing more than having a high friction area that 


Regarding claim 9,
The Reiners/Saro/Fowler combination discloses the system of claim 8, wherein the engagement member is located on a ramp surface of the wedge-shaped body and configured to engage with the support device. (Fowler: FIG. 9 (64) see also [0079] “During this pulling motion, the selective gliding assemblies 60 between the ramp surfaces 52 of the wedges 50A-B and the sheet 20 do not resist movement of the sheet 20, the engagement member 64 on the base wall 51 of the wedge 50A resists movement of the wedge 50A toward the user 74 (i.e., away from the patient 70 and toward the side edge of the bed 12, and the high friction surface 24 of the sheet 20 resists movement of the pad 40 and/or the patient 70 with respect to the sheet 20.”)

Regarding claim 10,
	The Reiners/Saro/Fowler combination discloses the system of claim 8, wherein the engagement member is located on a ramp surface of the wedge-shaped body and configured to engage with the support device. (Fowler: FIG. 9 (64) see also [0079] “During this pulling motion, the selective gliding assemblies 60 between the ramp surfaces 52 of the wedges 50A-B and the sheet 20 do not resist movement of the sheet 20, the engagement member 64 on the base wall 51 of the wedge 50A resists movement of the wedge 50A toward the user 74 (i.e., away from the patient 70 and toward the side edge of the bed 12, and the high friction 

Regarding claim 15,
	The Reiners/Saro combination discloses the method of claim 14, further comprising deflating the patient support device to secure the positioning apparatus in place.
Reiners does not appear to disclose deflating the patient support device to secure the positioning apparatus in place.
However, Fowler discloses a positioning apparatus being placed underneath a sheet and pad which are not inflatable.
It would have been obvious to one having ordinary skill in the art to deflate the patient support device of Reiners to secure the positioning apparatus in place since Fowler discloses devices that are not inflatable and illustrates how the positioning apparatus is secured to the patient. Furthermore one of ordinary skill in the art would have also recognized from common knowledge (i.e. Physics) that more force would be applied to the positioning apparatus if the patient support device shown in FIG. 17 of Reiners was deflated which would cause the weight of the patient to lock the positioning apparatus in place.

Regarding claim 17,
The Reiners/Saro combination discloses the method of claim 14.
Reiners does not appear to disclose further comprising bringing the patient support device into engagement with an engagement member on the wedge-shaped body of the positioning apparatus, the engagement member including directional glide material.

Thus it would have been obvious for one having ordinary skill in the art to provide the device of Reiners with an engagement member in view of the teachings of Fowler, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods by attaching a high friction material (via stitching, fasteners, etc.) to the ramped surface of the wedge with no change in their respective functions, and the combination would have yielded nothing more than having a high friction area that would prevent the movement of the wedge towards a user in which one of ordinary skill in the art would have recognized as a predictable result.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/14/2021